The appellants challenge the decree of the court of chancery dismissing the bill of complaint.
A labor controversy is involved and the defendants, against whom an injunction pendente lite issued, discontinued the acts complained of, filed a supplemental answer setting forth that fact, and the court dismissed the bill but allowed costs to the complainant.
We have before us an abridged state of the case, filed pursuant to rule 19 of the court of errors and appeals. It is not sufficiently informative for us to say that the final decree dismissing *Page 102 
the bill was in error. It seems clear that if the illegal acts had ceased, and this is admitted by the complainants or at least not denied, that an injunction should not issue because as the learned vice-chancellor said, an injunction is a preventive remedy and not a punishment for past conduct.
The appellant's brief states that it is seeking permanent relief against "violence and other illegal acts;" that "the wrong * * * is a continuing one," etc.
We have no way of knowing what the harm is of which complaint is made. It is not set out in the state of case. There is not a sufficient record before us to determine whether the appellant's case is meritorious.
The appeal is dismissed, with costs.
For dismissal — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 11.